Order entered April 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00982-CV

                               JOHN H. GEORGE, Appellant

                                            V.

                       MARIA GUADALUPE GEORGE, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-11713

                                         ORDER
       Before the Court is the April 24, 2019 request of court reporter Brooke Wagner for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

May 22, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE